11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Robert Saenz, Owner of R.S.                  * From the County Court at Law No.2
Contractors LLC,                               of Midland County,
                                               Trial Court No. CC22961.

Vs. No. 11-21-00159-CV                       * September 30, 2021

United Rentals (North America), Inc.,        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Robert
Saenz, Owner of R.S. Contractors LLC.